DETAILED ACTION
Pending Claims
Claims 1-9 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nishida et al. (JP 09-296073 A).
Regarding claims 1-3 and 5, Nishida et al. disclose: (1) an epoxy resin composition (Abstract; Examples 4-6 in Table 1), comprising: 
an epoxy resin (Abstract; Examples 4-6 in Table 1; see also page 7, line 22 through page 8, line 3 (particularly page 7, lines 22-24) of the machine translation), 
a fused silica possibly containing hollow particles (Abstract; Examples 4-6 in Table 1; see also page 7, line 22 through page 8, line 3 (particularly page 7, lines 25-27 & 32-34) of the machine translation), and
a curing agent and/or a curing accelerator (Abstract; Examples 4-6 in Table 1; see also page 7, line 22 through page 8, line 3 (particularly page 7, lines 24-25) of the machine translation);
(3) wherein the fused silica has a maximum particle diameter of 25 m or less (Abstract; Examples 4-6 in Table 1: see 16 m, 8 m & 8 m), and an average diameter of more than 1 m (Abstract; Examples 4-6 in Table 1: see 5 m, 5 m & 3 m).
Nishida et al. fail to explicitly disclose the following property (future capability) of the epoxy resin composition: (1) wherein on a polished surface obtained by polishing a cured product of the epoxy resin composition, the number of pores having a diameter of more than 5 m observed within a 25-mm2 area is one or less, the pores derived from cross sections of the hollow particles; (2) wherein the number of pores having a diameter of more than 2 m observed within the 25-mm2 area is one or less, the pores derived from cross section of the hollow particles; and (5) wherein the cured product is a cured product formed by thermally curing the epoxy resin composition at 150 °C for one hour.  However, it is important to note that Applicant m or less and greater than 1 m (see paragraph 0041 of the specification; see also paragraph 0047 of the pre-publication); and a maximum particle diameter of 25 m or less (see paragraph 0043 of the specification; see also paragraph 0049 of the pre-publication).  Accordingly, the skilled artisan would have expected the exemplary embodiments of Nishida et al. to be capable of achieving this property because the exemplary embodiments of Nishida et al. are formulated with fused silica that satisfies these particle size parameters.  At the very least, the skilled artisan would have expected the teachings of Nishida et al. to obviously embrace embodiments capable of achieving this property because the exemplary embodiments of Nishida et al. are formulated with fused silica that satisfies these particle size parameters.
Therefore if not anticipated by Nishida et al., the skilled artisan would have expected the teachings of Nishida et al. to obviously embrace embodiments capable of achieving the instantly claimed property because: (a) the fused silica materials in the exemplary embodiments of Nishida et al. have an average particle diameter of 10 m or less and greater than 1 m; and (b) the fused silica materials in the exemplary embodiments of Nishida et al. have a maximum particle diameter of 25 m or less.
Regarding claims 4 and 6, the teachings of Nishida et al. are as set forth above and incorporated herein.  They fail to disclose the following future intended use limitations: (4) wherein a redistribution layer is formed on the polished surface; and (6) the epoxy resin composition being a material for compression molding for fan-out panel level packaging or fan- out wafer level packaging.  However, it has been found that a recitation of the intended use of the .

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shiobara et al. (US Pat. No. 6,083,774).
Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shiobara et al. (US Pat. No. 6,083,774).
Regarding claims 1-3 and 5, Shiobara et al. disclose: (1) an epoxy resin composition (Abstract; Examples E1 & E2 in Table 1), comprising: 
an epoxy resin (Examples E1 & E2 in Table 1; see also epoxy resin structures (1) & (2) in columns 9/10), 
a fused silica possibly containing hollow particles (Examples E1 & E2 in Table 1; see also spherical silica (1) & (2) in column 9, lines 55-56; column 7, lines 1-7), and
a curing agent and/or a curing accelerator (Examples E1 & E2 in Table 1; see also phenolic resin (1) in column 9);
(3) wherein the fused silica has a maximum particle diameter of 25 m or less (Examples E1 & E2 in Table 1; see also spherical silica (1) & (2) in column 9, lines 55-56: see 10 m & 20 m), and an average diameter of more than 1 m (Examples E1 & E2 in Table 1; see also spherical silica (1) & (2) in column 9, lines 55-56: see 3 m & 5 m).
(future capability) of the epoxy resin composition: (1) wherein on a polished surface obtained by polishing a cured product of the epoxy resin composition, the number of pores having a diameter of more than 5 m observed within a 25-mm2 area is one or less, the pores derived from cross sections of the hollow particles; (2) wherein the number of pores having a diameter of more than 2 m observed within the 25-mm2 area is one or less, the pores derived from cross section of the hollow particles; and (5) wherein the cured product is a cured product formed by thermally curing the epoxy resin composition at 150 °C for one hour.  However, it is important to note that Applicant states that this property/capability is influenced by the particle size characteristics of the fumed silica (see paragraphs 0041-0043 of the specification; see also paragraphs 0047-0049 of the pre-publication).  Specifically, this is influenced by: an average particle diameter of 10 m or less and greater than 1 m (see paragraph 0041 of the specification; see also paragraph 0047 of the pre-publication); and a maximum particle diameter of 25 m or less (see paragraph 0043 of the specification; see also paragraph 0049 of the pre-publication).  Accordingly, the skilled artisan would have expected the exemplary embodiments of Shiobara et al. to be capable of achieving this property because the exemplary embodiments of Shiobara et al. are formulated with fused silica that satisfies these particle size parameters.  At the very least, the skilled artisan would have expected the teachings of Shiobara et al. to obviously embrace embodiments capable of achieving this property because the exemplary embodiments of Shiobara et al. are formulated with fused silica that satisfies these particle size parameters.
Therefore if not anticipated by Shiobara et al., the skilled artisan would have expected the teachings of Shiobara et al. to obviously embrace embodiments capable of achieving the instantly claimed property because: (a) the fused silica materials in the exemplary embodiments m or less and greater than 1 m; and (b) the fused silica materials in the exemplary embodiments of Shiobara et al. have a maximum particle diameter of 25 m or less.
Regarding claims 4 and 6, the teachings of Shiobara et al. are as set forth above and incorporated herein.  They fail to disclose the following future intended use limitations: (4) wherein a redistribution layer is formed on the polished surface; and (6) the epoxy resin composition being a material for compression molding for fan-out panel level packaging or fan- out wafer level packaging.  However, it has been found that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the composition of Shiobara et al. appears to be capable of performing these intended uses because the composition of Shiobara et al. satisfies all of the material/chemical limitations of the claimed invention.

Claim Rejections - 35 USC § 103
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scanlan et al. (US 2013/0280826 A1) in view of Shiobara et al. (US Pat. No. 6,083,774).
Regarding claim 9, Scanlan et al. disclose: (9)
preparing an electronic component (paragraphs 0091-0093 & Figure 11A; paragraphs 0119-0127 & Figures 12A-12C), and an epoxy resin composition (paragraphs 0094-0095 & 0130-0131);
encapsulating the electronic component with the epoxy resin composition, and curing the epoxy resin composition, to form an encapsulation body including the electronic component and a cured product of the epoxy resin composition (paragraphs 0094-0095 & Figure 11B; paragraphs 0130-0131 & Figures 13A-13B); 
polishing part of the cured product, to form a polished surface (paragraph 0096 & Figures 11C; paragraphs 0133-0134 & Figure 13C); and
forming a redistribution layer on the polished surface (paragraphs 0101-0118 & Figures 11D-11H; paragraphs 0140-0153 & Figures 13E-13H).
Scanlan et al. fail to disclose: (9) the epoxy resin composition of claim 1.  Rather, they disclose that their encapsulant can be deposited by various techniques, such as transfer molding (see paragraphs 0094 & 0130).  They also disclose that their encapsulant can be a polymer composite material, such as an epoxy resin with filler (see paragraphs 0095 & 0131).  In light of this, the teachings of Shiobara et al. are as set forth above and incorporated herein.  Shiobara et al. demonstrate that the instantly claimed epoxy resin composition is recognized in the art as a suitable filled epoxy resin encapsulant that can be deposited using transfer molding (see Abstract; Examples E1 & E2 in Table 1).  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the instantly claimed epoxy resin prima facie obviousness determination.
Regarding claims 7 and 8, the combined teachings of Scanlan et al. and Shiobara et al. are as set forth above and incorporated herein to obviously satisfy the electronic component mounting structure of claims (7 & 8).

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
September 29, 2021